OPINION OF THE COURT
Per Curiam.
Respondent was admitted to practice by this court on January 13, 1970. On February 2, 1990, he was suspended from practice by this court for two years and until further order of this court (Matter of Rudin, 153 AD2d 338).
On September 13, 1991, respondent was convicted by the United States District Court for the Western District of New *116York, following a plea of guilty, of the crime of filing a false income tax return (26 USC § 7207), a serious crime as defined by Judiciary Law § 90 (4) (d). Pursuant to Judiciary Law § 90 (4) (g), respondent was directed to show cause why a final order of discipline should not be entered.
After consideration of the mitigating circumstance that there was no additional tax liability, we conclude that he should be suspended for a period of six months, commencing February 2, 1992, and until further order of the court.
Callahan, A. P. J., Doerr, Denman, Green and Balio, JJ., concur.
Final order of suspension entered pursuant to Judiciary Law § 90 (4) (h).